Detailed Office Action
	Applicant’s amendments and arguments of 9/6/2022 have been entered and fully considered. Claims 1 and 4-6 are amended. Claims 8-9 are withdrawn from examination. New claims 10-20 are added. Claims 1-20 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant’s amendments to the Specification and claims have overcome the objection and the 35 USC 112(b) rejections previously set forth in the non-final office action of 6/9/2022. They are withdrawn.
Applicant’s amendment to the independent claim 1 reciting “a second hardening treatment to harden the reinforcing structure, wherein the second hardening treatment includes an increase in temperature” is noted. However, the Examiner could not locate the written description support for this amendment.
Independent claim 1 recites two separate hardening treatments: a hardening treatment (or a first hardening treatment) and a second hardening treatment. Paragraph [0015] in the instant specification only recite that the hardening treatment includes a rise in temperature and not the second treatment. Therefore, this limitation is rejected under 35 USC 112(a) below.
Furthermore, this limitation is also rejected under section 35 USC 112(b) below. It is recited that the second hardening treatment includes an increase in temperature. It is not clear to one of ordinary skill in the art that this increase in temperature is relative to which one of the process steps previously recited. Is this increase in temperature relative to the first hardening treatment or is an increase over the ambient temperature? 
Applicant’s arguments were fully considered and found not to be persuasive (see the arguments of 9/6/2022, pages 9-15). They are addressed below in the order that they are presented in the arguments of 9/6/2022.
Applicant states that as acknowledged by the Office Action, HAYDEN is directed to a wind turbine airfoil and not an aircraft turbomachine airfoil, as required by independent claim 1. Wind turbine airfoils and aircraft turbomachine airfoils have different uses which imply different structural features.
	As stated by the Examiner in the non-final office action of 6/9/2022 (page 5), this limitation is in the preamble of claim 1 and simply recites the purpose or intended use of the process steps {see MPEP 2111.02(II)}. 
The Applicant needs to show why the disclosed process steps by HAYDEN does not result in an aircraft airfoil. The Applicant has not done so and simply states that these two structures have different features without providing the specifics of these differences. Furthermore, the Examiner submits that the two structures are rather similar: the air foil of the present invention {[FIG. 4]} and the wind turbine airfoil of HAYDEN {[FIG. 5]}.
Applicant states that in the interview, the Examiner alleged that the first hardening treatment would have to occur before positioning the reinforcing structure since the skin 14 of PILPEL has a fluid like structure that does not allow spar 11 to be positioned inside the airfoil. However, the skin 14 in PILPEL is described as "a sheet or layup of composite material" ([0028]) and does not necessarily require a first hardening treatment. Furthermore, as indicated in [0030] of PILPEL, the spar 111 of PILPEL is located through the core. "The core 12 and the spar 111 are covered by the skin" PILPEL at [0031]. With reference to the general manufacturing method described at [0004] of PILPEL, it is clear that the core and the spar are present within the blade before curing and therefore, PILPEL fails to disclose "applying a hardening treatment to the first and second wall preforms; removing the core; positioning a reinforcing structure between the first wall and the second wall preform," as required by claim 1.
The Examiner did not make this assertion during the interview. Furthermore, the Examiner did not rely on PILPEL for the first hardening treatment and/or the core and/or the removal of the core. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For the first hardening treatment, the core, and the core removal, the Examiner relied on the primary reference for HAYDEN (see non-final office action 6/9/2022, pages 5-6). The Examiner reliance on PILPEL was only on positioning a reinforcing structure in the airfoil after the hardening treatment of HAYDEN. The Examiner argued that the incorporation of reinforcing structure of PILPEL in the method of HAYDEN is proper since PILPEL’s incorporation of this structure also occurs after the airfoil is assembled (see non-final office action of 6/9/2022, pages 6-7).
Applicant states that in PILPEL, there is no mention whatsoever that the core 12 is to be removed. The spar disclosed by PILPEL remains integral with the core. Paragraph [0030] of PILPEL discloses "spar 111 located internal to the blade and through the core 12 to promote stiffness". However, during the interview, the Examiner alleged that core 12 is not attached to the spar 111 and therefore can be removed. Applicant disagrees. In Fig. 8 of PILPEL, both the forward beam 113 and rearward beam 115 of spar 11 are in contact with core 12. Therefore, a skilled person would have understood that spar 11 is integral with the core 12, or at least attached to it and cannot be removed. In addition, Paragraph [0029] of PILPEL teaches that the front and rear members 30 and 32 are attached to the core 12 (Fig. 6 at PILPEL).
	Again, the Examiner did not make such statement during the interview. As explained above, the Examiner did not rely on PILPEL for the core. The Applicant’s arguments above are moot.
Applicant states that similarly, in HAYDEN, the disclosed pressure bags, which the Action alleged to correspond to the claimed core, is not removed.
	Indeed, the Examiner relied on HAYDEN and not PILPEL for the core. The Examiner provided an explanation as to the removal of the core or pressure bag of HAYDEN (see non-final office action 6/9/2022, page 6, 1st paragraph). The Applicant needs to provide an argument rebutting the Examiner’s reasoning.
Applicant states that in addition, the pressure bags of HAYDEN greatly differ in form and function from the structural core of PILPEL ([0024]), such that it is not apparent, either, how the skilled person could have attached any spar or reinforcing members to the pressure bags of Hayden, following PILPEL's teachings.
	The Examiner never stated that the core or pressure bag of HAYDEN is attached to the reinforcing member of PILPEL. Contrary to the Applicant’s statement, the Examiner incoprtated the reinforcing member of PIPEL in the method of HAYDEN, after the core or pressure bag of HATDEN is removed (see above and non-final office action of 6/9/2022). Therefore, there could not have been an attachment of the member to the core since prior to the insertion of the member, the core has been removed.
Applicant states that claim 3 requires "the at least one of the leading edge stiffener and the trailing edge stiffener comprises, before applying the hardening treatment, a coiled fibrous preform."  The Office Action, however, interprets the box 311 of PILPEL as the claimed coiled preform. Applicant disagrees with characterization. In common language as well as technical language, a coiled preform stands for a preform having winding, rolling round about itself. This is not at all the case with the box 311 of PILPEL which does not provide any evidence of a winding, rolling round nature of a coil perform as seen in Fig. 12 of PILPEL.
The Examiner respectfully disagree. As stated in the non-final office action of 6/9/20222 and for claim 3 (see pages 7-8), the Examiner referred to the instant disclosure to determine the structure and shape of the leading edge stiffener and the trailing edge stiffener. Instant FIG. 4 illustrates these stiffeners as 10 and 10’. The Examiner then showed that PILPEL discloses the same structure and thus meet the limitation of claim 3 {[FIG. 6] note that 30 and 32 have similar structure as 10 and 10’, thus meeting the limitation of the claimed stiffener}.
As for claim 5, the Examiner relied on a similar argument. The instant disclosure and in instant FIG. 5 shows that reinforcing member 14 as a box that resembles a coil. PILPEL show similar structure for the reinforcing member {[FIG. 12] box 311}. Applicant is advised to further amend the “coiled” limitation to indicate the nature of this coiled structure as a winding or rolling around structure. The Examiner submits that one round also can be considered a coil.
Applicant states that the Examiner alleged that the methods listed at [0035] of PILPEL to attach the support layer (adhesives, welding, mechanical fasteners) suggest "the second hardening treatment". However, these methods secure the spar 111 and support layer 120 to the wall, whereas in Paragraph [0014] of the present application, the second hardening treatment comprises of a rise in temperature which allows for the reinforced structure to make contact to the first wall preform and the second wall preform "via impregnation of the matrices" as disclosed in [0020] of the present application. Therefore, claim 4 is not obvious over Hayden in view of PILPEL. The same reasoning applies to claim 6.
	The second hardening treatment limitation was originally in claim 4. It was properly rejected since it only recited a second hardening treatment. As reasoned in the non-final office action of 6/9/2022 (page 7), the treatments disclosed by PILPEL can be considered hardening treatment. For example, PILPEL discloses using adhesives {[0035]}. It is well known in the art that adhesives are applied in fluid state and subsequently they are hardened and become part of the reinforcing structure. Therefore, PILPEL discloses this limitation. 
	In the current claim set of 9/6/2022, the applicant has deleted that limitation of claim 4 and has incoprtated it in the independent claim 1. As discussed above, this limitation is rejected under 112(a) and 112(b) and its interpretation is presented below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claim 1 recites “a second hardening treatment to harden the reinforcing structure, wherein the second hardening treatment includes an increase in temperature”. The Examiner could not locate the written description support for this amendment. Independent claim 1 recites two separate hardening treatments: a hardening treatment (or a first hardening treatment) and a second hardening treatment. Paragraph [0015] of the instant specification clearly recites that the hardening treatment (i.e. first treatment) include a rise in temperature and not the second hardening treatment.
Therefore, this limitation lacks written description support. Claims 2-7 and 10-20 are dependent on claim 1 and are rejected. For the purpose of examination, the Examiner interprets that the first hardening treatment recited in line 8 of claim 1 includes an increase in temperature. It is clear to an artisan that the first treatment increase in temperature has to be over the ambient temperature since all the steps recited prior to this treatment do not involve any heating.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 recites “a second hardening treatment to harden the reinforcing structure, wherein the second hardening treatment includes an increase in temperature”. It is not clear to one of ordinary skill in the art that this increase in temperature of the second hardening treatment is relative to which of the proses steps previously recited. Is this increase in temperature relative to the first hardening treatment or is an increase over the ambient temperature? As such claim 1 and its dependent claims 2-7 and 10-20 are indefinite and rejected.
As discussed above under section 112(a), and for the purpose of examination, the Examiner interprets that the first hardening treatment recited in line 8 of claim 1 includes an increase in temperature. It is clear to an artisan that the first treatment increase in temperature has to be over the ambient temperature since all the steps recited prior to this treatment do not involve any heating.
Claims 5 and 6 (lines 2/3) recite “after the reinforcing structure has been subjected to the hardening treatment”. However, claim 1, recites the hardening treatment is applied prior to the inclusion of the reinforcement member. Therefore, it is impossible to apply the hardening treatment to the reinforcing structure since during that step, it does not exist.  These claims are therefore indefinite and are rejected. For the purpose of examination, the Examiner interpret the hardening treatment as the second hardening treatment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over HAYDEN (US-2016/0348642), hereinafter HAYDEN, in view of PILPEL (US-2014/0023512), hereinafter PILPEL, as evidenced by SCHIBSBYE (US-2012/0091627), hereinafter SCHIBSBYE, and PILPEL. Note that the italicized text below are the instant claims.
Regarding claims 1, 4-6, and 10-11, HAYDEN discloses An airfoil manufacturing method for manufacturing an aircraft turbomachine airfoil {[abstract] note that the wind turbine blade is an airfoil; furthermore, the Examiner notes that this limitation is in the preamble and recites the purpose or intended use of process steps, see MPEP 2111.02 (II)}, comprising:
 positioning a first fibrous wall preform a first mold portion {[0021], [0044], [FIG. 4(a)] 11 is the first mold portion, [FIG. 4(b)] 16 is the first fibrous wall}; 
placing at least one core on the first wall preform {[FIG. 4(e)] 20 is the core}; 
positioning a second fibrous wall preform on the core; assembling a second mold portion to the first mold portion so as to form a mold around the first and second wall preforms {[FIG. 4(a)] 10 is the second mold portion, [FIGs. 4(b) and 4(f)] note that the second wall 15 is on the core 20 when mold 10 is put on mold 11, the Examiner notes that this limitation does not positively recite the order of the steps of putting the second wall on the core}; 
applying a hardening treatment to the first and second wall preforms {[0049] curing is the hardening treatment};
wherein the hardening treatment includes an increase in temperature {see section 112(a) and 112(b) above for the interpretation of this limitation, [0021] note curing and fusing that is considered treatment via an increase in temperature as evidenced by PILPEL [0004] (note the teaching by PILPEL that it is known that curable resin are polymerized by addition of heat or an increase in temperature);
removing the core {[0046] the Examiner submits that the core or pressure bag will be removed after it has applied pressure during curing, since this is its only purpose and it is not part of the structure, the Examiner brings in the evidentiary document of SCHIBSBYE, that in the same field of endeavor, uses the same pressure bag and discloses its removal after the process is done [0018]}; 
wherein the first wall preform comprises a first portion of a fiber sheet, the second wall preform comprises a second portion of the same fiber sheet, said fiber sheet forming, at the intersection between the first and second wall preforms, the leading edge or the trailing edge of the airfoil {[0021] and [0049] note the teaching on overlapping, [FIG. 6(b)] note that at the intersection of the leading edge, both the first and second wall comprises of the same sheet(s) as indicated by 21, 22, and 23]}.
HAYDEN, however, is silent on positioning a reinforcing structure in the airfoil after the hardening treatment and a second hardening treatment.
In the same field of endeavor that is related to rotor blade , PILPEL discloses positioning a reinforcing structure between the first wall preform and the second wall preform, a second hardening treatment to harden the reinforcing structure (claim 1), wherein the reinforcing structure is arranged between the first wall preform and the second wall preform after application of the hardening treatment (claim 4), wherein, before the reinforcing structure is subjected to the hardening treatments, the reinforcing structure comprises a coiled fibrous preform (claim 5), wherein, after the reinforcing structure has been subjected to the hardening treatment, the reinforcing structure is in contact with at least one of a first wall formed from the first wall preform and a second wall formed from the second wall preform (claim 6), wherein, before the reinforcing structure is subjected to the second hardening treatment, the reinforcing structure comprises a coiled fibrous preform (claim 10), wherein, after the reinforcing structure has been subjected to the second hardening treatment, the reinforcing structure is in contact with at least one of a first wall formed from the first wall preform and a second wall formed from the second wall preform (claim 11) {[0032] note the spar 311 (reinforcing structure) is a box that is interpreted as a coil, [FIG. 12] note the coil 311 is in contact with both the upper and lower wall or first and second wall, [0031] note the teaching that spar or reinforcing member is fabricated first by, for example, molding, and then incorporated into the blade or airfoil 110, indicating that the reinforcing member included in the structure after the hardening treatment of claim 1, [0035] note attachment of the reinforcement member or spar to the blade by a number of methods or “treatments” (such as adhesive) that is interpreted as the second hardening treatment}.
At the effective fling date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the reinforcing member or spar of PILPEL in the method of HAYDEN. The advantage of this spar as disclosed by PILPEL is that it increases the stiffness of the blade or airfoil {[0031]}. An artisan would have been motivated to have modified the method of HAYDEN with this additional reinforcing member since it is used in the same field of endeavor as the airfoil of PILPEL.
 Regarding claim 2, HAYDEN discloses comprising inserting at least one of a leading edge stiffener and a trailing edge stiffener before applying the hardening treatment {[0053], [FIG. 8(b)] note the stiffener 30 placed at the trailing edge before hardening}.
Regarding claim 3, PILPEL discloses wherein the at least one of the leading edge stiffener and the trailing edge stiffener comprises, before applying the hardening treatment, a coiled fibrous preform {[0029] note the teaching on the front and rear edge member, note they are fibrous composite, [FIG. 6] note the similarity of the shape of the edge stiffener to that of instant FIG. 4 (10 and 10’) indicating the coil shape}.
As previously set forth in the rejection of claim 1, at the effective filing date of the instant invention, it would have been obvious to have incoprtated the teaching of PILPEL in the method of HAYDEN. 
The Examiner submits that also at the effective filing date of the instant invention it would have been obvious to have substituted the stiffener of HAYDEN with the coiled, fibrous composite stiffener of PILPEL. It has been held that a simple substitution of one known element for another is likely to be obvious when predictable results are achieved {see MPEP 2143 (I)(B)}.  Since both PILPEL {[0029]} and HAYDEN {[0053]} include this piece for the purpose of stiffness, an artisan would have obtained the same result i.e. additional stiffness of the air foil.
Regarding claim 7, HAYDEN discloses wherein at least one of the first wall preform and the second wall preform comprises a plurality of mutually overlapping fiber sheets {[FIG. 6(b)] note 21 and 22, thus plurality of overlapping sheets}.
Regarding claim 12, HAYDEN discloses wherein at least one wall of first wall preform or second wall preform is impregnated to form a composite material {[0021] note the walls being composite materials and cured, note that as discussed under claim 1 and as evidenced by PILPEL the composite ore resin impregnated [0004] (note the teaching by PILPEL that it is known that layers of fabric is impregnated by curable resin).
Regarding claim 13, HAYDEN discloses  wherein the core is a fixed shape or an adaptable shape {[0046] note the teaching that bag is pressurized and inflated, thus adaptable shape}. 
Regarding claim 14, PILPEL discloses wherein the reinforcing structure is arranged at a distance from the leading edge and/or trailing edge {[FIG. 12] note that 311 is at a distance from the two ends}.
  As previously set forth in the rejection of claim 1, at the effective filing date of the instant invention, it would have been obvious to have incoprtated the teaching of PILPEL in the method of HAYDEN. In the case of claim 14, the inclusion of the structure in the middle of air foil ash shown by PILPEL {[FIG. 12]} result in the support of the whole foil.
Regarding claim 15, HAYDEN discloses wherein the core is inflated with a fluid {[0046] note the teaching that bag is pressurized and inflated, thus using a fluid}.
Regarding claim 17, PILPEL discloses wherein the coiled fibrous preform includes one or more sheets {[0032] note forming of spar by pultrusion or casting that indicates formation of a sheet}. 
 As previously set forth in the rejection of claim 1, at the effective filing date of the instant invention, it would have been obvious to have incoprtated the teaching of PILPEL in the method of HAYDEN.
 	Regarding claim 19, HAYDEN discloses wherein the increase in temperature includes a heat treatment {see claim 1}.
	Regarding claim 20, HAYDEN discloses wherein the length of at least one of the leading edge stiffener or trailing edge stiffener is substantially equal to the desired length of the airfoil to be manufactured {[FIG. 6] note the similarity of the shape of the edge stiffener to that of instant FIG. 4 (10 and 10’) indicating that similarly the length is equal to the desired length of that corner of the trailing or leading edge of the airfoil}.
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over HAYDEN and PILPEL, as evidenced by SCHIBSBYE, and PILPEL as applied to claims 1, 13, and 15 above, and further in view of BUTLER (US-2016/0346995), hereinafter BUTLER.
Regarding claim 16, combination of HAYDEN and PILPEL, as evidenced by SCHIBSBYE, and PILPEL discloses all the limitations of claims 1, 13, and 15. This combination, however, is silent on inclusion of an anti-adhesion film to the core.
In the same field of endeavor that is related to stiffened co-bonded structures, BUTLER discloses wherein the core includes an anti-adhesion film {[0054] note that the release layer is the anti-adhesion film}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have included the anti-adhesion film of BUTLER in the combination method of HAYDEN and PILPEL. As disclosed by BUTLER, the advantage of this film is that it facilitates the removal of the bag of the core {[0054]}. Note that as discussed under claim 1, the bag or core of HAYDEN is also removed after the hardening treatment, therefore that method would have benefited from inclusion of the anti-adhesion film of BUTLER.
Regarding claim 18 and limitation “wherein the core is lubricated”, BUTLER discloses applying a releasing coat (interpreted as lubrication) to tool surface and not to the core or the bag {[0054] note that the motivation outlined above for claim 16 applies here as well}. Therefore, BUTLER is silent on lubricating the core.
 However, and at the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have rearranged this lubrication or have duplicated this lubrication and have applied it to the core as well. It has been held that a mere rearrangement of elements without modification of the operation of device is within the skill of one of ordinary skills in the art {see MPEP 2144.04 (VI)(C)}. It also has been held that a mere duplication of working parts of a device involves only routine skill in the art {see MPEP 2144.04 (VI)(B)}.
One would have been motivated to have applied this release coat to the core as well, to further facilitate the removal of the core.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748